Case 2:19-cv-00123-JRG Document 47 Filed 10/31/19 Page 1 of 6 PageID #: 1100



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

VOCALIFE LLC,

               Plaintiff,
                                                       Civil Action No. 2:19-cv-00123-JRG
       v.
                                                       JURY TRIAL DEMANDED
AMAZON.COM, INC. and
AMAZON.COM, LLC,

               Defendants.


                                 DOCKET CONTROL ORDER

       In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

        Date                                              Deadline

September 14, 2020      *Jury Selection – 9:00 a.m. in Marshall, Texas

August 10, 2020         *Pretrial Conference – 9:00 a.m. in Marshall, Texas before Judge Rodney
                        Gilstrap

August 3, 2020          *Notify Deputy Clerk in Charge regarding the date and time by which
                        juror questionnaires shall be presented to accompany by jury summons if
                        the Parties desire to avail themselves the benefit of using juror question-
                               1
                        naires

August 3, 2020          *Notify Court of Agreements Reached During Meet and Confer

                        The parties are ordered to meet and confer on any outstanding objections
                        or motions in limine. The parties shall advise the Court of any agree-
                        ments reached no later than 1:00 p.m. three (3) business days before the
                        pretrial conference.




       1
         The Parties are referred to the Court’s Standing Order Regarding Use of Juror Ques-
tionnaires in Advance of Voir Dire.
Case 2:19-cv-00123-JRG Document 47 Filed 10/31/19 Page 2 of 6 PageID #: 1101




        Date                                             Deadline

August 3, 2020         *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint Pro-
                       posed Verdict Form, Responses to Motions in Limine, Updated Exhibit
                       Lists, Updated Witness Lists, and Updated Deposition Designations

July 27, 2020          *File Notice of Request for Daily Transcript or Real Time Reporting.

                       If a daily transcript or real time reporting of court proceedings is request-
                       ed for trial, the party or parties making said request shall file a notice with
                       the Court and e-mail the Court Reporter, Shelly Holmes, at
                       shelly_holmes@txed.uscourts.gov.

July 20, 2020          File Motions in Limine

                       The parties shall limit their motions in limine to issues that if improperly
                       introduced at trial would be so prejudicial that the Court could not allevi-
                       ate the prejudice by giving appropriate instructions to the jury.

July 20, 2020          Serve Objections to Rebuttal Pretrial Disclosures

July 13, 2020          Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial Dis-
                       closures

June 29, 2020          Serve Pretrial Disclosures (Witness List, Deposition Designations, and
                       Exhibit List) by the Party with the Burden of Proof

June 22, 2020          *Response to Dispositive Motions (including Daubert Motions). Re-
                       sponses to dispositive motions that were filed prior to the dispositive mo-
                       tion deadline, including Daubert Motions, shall be due in accordance
                       with Local Rule CV-7(e), not to exceed the deadline as set forth in this
                                              2
                       Docket Control Order. Motions for Summary Judgment shall comply
                       with Local Rule CV-56.

June 8, 2020           *File Motions to Strike Expert Testimony (including Daubert Motions)

                       No motion to strike expert testimony (including a Daubert motion) may
                       be filed after this date without leave of the Court.




       2
          The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Disposi-
tive Motions, the deadline for Response to Dispositive Motions controls.


                                                -2-
Case 2:19-cv-00123-JRG Document 47 Filed 10/31/19 Page 3 of 6 PageID #: 1102




       Date                                         Deadline

June 8, 2020        *File Dispositive Motions

                    No dispositive motion may be filed after this date without leave of the
                    Court.

                    Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                    Motions to extend page limits will only be granted in exceptional circum-
                    stances. Exceptional circumstances require more than agreement among
                    the parties.

June 1, 2020        Deadline to Complete Expert Discovery

May 18, 2020        Serve Disclosures for Rebuttal Expert Witnesses

April 27, 2020      Deadline to Complete Fact Discovery and File Motions to Compel Dis-
                    covery

April 27, 2020      Serve Disclosures for Expert Witnesses by the Party with the Burden of
                    Proof

April 15, 2020      Comply with P.R. 3-7 (Opinion of Counsel Defenses)

March 25, 2020      *Claim Construction Hearing – 1:30 p.m. in Marshall, Texas before
                    Judge Rodney Gilstrap

March 11, 2020      *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

March 4, 2020       *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

February 26, 2020   Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

February 12, 2020   Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and Submit
                    Technical Tutorials (if any)

                    Good cause must be shown to submit technical tutorials after the deadline
                    to comply with P.R. 4-5(a).

February 12, 2020   Deadline to Substantially Complete Document Production and Exchange
                    Privilege Logs

                    Counsel are expected to make good faith efforts to produce all required
                    documents as soon as they are available and not wait until the substantial
                    completion deadline.




                                           -3-
Case 2:19-cv-00123-JRG Document 47 Filed 10/31/19 Page 4 of 6 PageID #: 1103




        Date                                            Deadline

January 29, 2020       Comply with P.R. 4-4 (Deadline to Complete Claim Construction Dis-
                       covery)

January 22, 2020       File Response to Amended Pleadings

January 8, 2020        *File Amended Pleadings

                       It is not necessary to seek leave of Court to amend pleadings prior to this
                       deadline unless the amendment seeks to assert additional patents.

January 6, 2020        Comply with P.R. 4-3 (Joint Claim Construction Statement)

December 11, 2019      Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

November 20, 2019      Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

November 1, 2019       Comply with Standing Order Regarding Subject-Matter Eligibility Con-
                                3
                       tentions

November 1, 2019       Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

November 6, 2019       *File Proposed Protective Order and Comply with Paragraphs 1 & 3 of
                       the Discovery Order (Initial and Additional Disclosures)

                       The Proposed Protective Order shall be filed as a separate motion with
                       the caption indicating whether or not the proposed order is opposed in
                       any part.

October 30, 2019       *File Proposed Docket Control Order and Proposed Discovery Order

                       The Proposed Docket Control Order and Proposed Discovery Order shall
                       be filed as separate motions with the caption indicating whether or not the
                       proposed order is opposed in any part.
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropri-
ate for every case. The Court finds that the Parties are best suited to evaluate whether mediation
will benefit the case after the issuance of the Court’s claim construction order. Accordingly, the

       3
      _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Or
der%20Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf


                                               -4-
Case 2:19-cv-00123-JRG Document 47 Filed 10/31/19 Page 5 of 6 PageID #: 1104



Court ORDERS the Parties to file a Joint Notice indicating whether the case should be referred
for mediation within fourteen days of the issuance of the Court’s claim construction order.
As a part of such Joint Notice, the Parties should indicate whether they have a mutually agreea-
ble mediator for the Court to consider. If the Parties disagree about whether mediation is appro-
priate, the Parties should set forth a brief statement of their competing positions in the Joint No-
tice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.




                                                -5-
Case 2:19-cv-00123-JRG Document 47 Filed 10/31/19 Page 6 of 6 PageID #: 1105



       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

      So ORDERED and SIGNED this 30th day of October, 2019.




                                                   ____________________________________
                                                   RODNEY GILSTRAP
                                                   UNITED STATES DISTRICT JUDGE




                                         -6-
